Per Curiam.
The defendant has appealed his conviction, after a trial to the court, of the crime of breach of the peace in violation of General Statutes § 53a-181 (a) (l).1
The defendant claims that the trial court erred in finding him guilty of the offense charged when there was no evidence produced by the state to support the allegation that he had committed the crime by engaging “in fighting or in violent, tumultuous or threatening behavior . . . .’’The state concedes error and we agree.
The only evidence produced by the state showed that the defendant drove slowly past two young women sev*441eral times and may have on one occasion spoken to one of them. He also stopped the car and opened the door. Such conduct is not violative of subsection (a) (1) of the statute.
There is error, the judgment is set aside and the case is remanded with direction to render a judgment of acquittal on the charge of breach of the peace, General Statutes § 53a-181 (a) (1).

 General Statutes § 53a-181 provides in pertinent part: “(a) A person is guilty of breach of the peace when, with intent to cause inconvenience, annoyance or alarm, or recklessly creating a risk thereof, he: (1) Engages in fighting or in violent, tumultuous or threatening behavior in a public place . . . .”